Case: 16-50312      Document: 00513969425         Page: 1    Date Filed: 04/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-50312                                 Fifth Circuit


                                  Summary Calendar                             FILED
                                                                           April 26, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

                                                 Plaintiff-Appellee

v.

JAIME TORRES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:06-CR-76-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Jaime Torres, who is serving a 360-month prison sentence for money
laundering and participating in a drug conspiracy, appeals the district court’s
decision to deny his motion for a sentence modification under 18 U.S.C.
§ 3582(c)(2). Through that motion, he requested that the court reduce his
prison term based on Amendment 782 to the Sentencing Guidelines, which had
the effect of retroactively lowering most drug-related base offense levels by two


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50312      Document: 00513969425    Page: 2   Date Filed: 04/26/2017


                                  No. 16-50312

levels. He argues that, in denying the motion, the district court improperly
failed to account for his post-conviction conduct and weighed the seriousness
of his offense too heavily.
      Torres, though, has not shown that the district court abused its
discretion. See United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
The court correctly recognized that he was eligible for a sentence reduction;
however, it denied the motion as a matter of discretion, referencing Torres’s
leadership role, his recruitment of family members to participate in his crimes,
his use of his family’s land in committing the offenses, and the large-scale
nature of the criminal conduct, all of which were proper factors to consider.
See Dillon v. United States, 560 U.S. 817, 826-27 (2010); 18 U.S.C. § 3553(a)(1).
It also had before it Torres’s record of attending vocational training programs
and heard counsel’s arguments for a reduced sentence during the hearing; but,
though a court may consider post-sentencing behavior in determining whether
to grant a sentence reduction, it is not required to do so. See U.S.S.G. § 1B1.10,
p.s, comment. (n.1(B)(iii)). A district court does not abuse its discretion in
denying a § 3582(c)(2) motion where, as here, it gives due consideration to the
motion and the § 3553(a) factors. See United States v. Whitebird, 55 F.3d 1007,
1010 (5th Cir. 1995).
      AFFIRMED.




                                        2